Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 04/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,516,904 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Rahman (US 9,641,900) discloses a method for performing channel change through alternate multimedia content delivery system e.g. internet protocol TV system, involves providing notification to user with respect to delivery of content over multimedia delivery system. More specifically, the method further includes receiving a bandwidth limitation message from the server. The method includes generating a notification for display at a display device coupled to the CPE device. The notification prompts a user with respect to delivery of content over one or more alternate multimedia content delivery systems in response to the requested channel change (Fig. 2; Fig. 4; col. 14, line 18 – col. 15, line 37).
The closest prior art, Brown et al. (US 2007/0099560) discloses a portable mobile communications device for altering the destination of mobile television programs 
definition format in response to input received by the user interface and sent 
to the mobile television service provider (Fig. 1; ¶0005-¶0006; ¶0028).
The prior art, either alone or in combination, fails to teach or suggest the following features, a content delivery system for determining, based on determining that there is insufficient bandwidth for transmitting a first version of content via a first network path to a computing device and a second network path to the computing device, a second version of the content capable of being transmitted using a bandwidth lower than an amount of bandwidth associated with the first version of the content; determining a predicted time at which there will be sufficient bandwidth for transmitting the first version of the content via the first network path or the second network path; transmitting, to the computing device, a query for an indication of whether to receive the second version of the content at a first time prior to the predicted time or to receive the first version of the content at the predicted time; and based on whether a response to the query indicates to receive the second version of the content at the first time or receive the first version of the content at the predicted time, causing transmission of the second version of the content at the first time or causing transmission of the first version of the content at the predicted time, as recited in claims 1 and 7; and after determining that there is insufficient bandwidth for transmitting a first version of content via a network path to a computing device: determine a predicted time in the future at which there will be sufficient bandwidth for transmitting the first version of the content via the network path; determine a second version of the content capable of being transmitted, via the network path to the computing device, using a bandwidth lower than an amount of bandwidth associated with the first version of the content; and transmit, to the computing device, a query for an indication of whether to receive the second version of the content at the computing device or to receive the first version of the content at an alternative device, wherein the query comprises an indication of the predicted time; and cause transmission of the first version of the content to the alternative device after receiving a response to the query that indicates the alternative device is to receive the first version of the content; and a computing device comprising: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors, cause the computing device to: receive, from the server, the query for the indication of whether to receive the second version of the content at the computing device or to receive the first version of the content at the alternative device; and transmit, to the server, a-the response to the query, as recited in claim 13.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        April 28, 2021